Citation Nr: 0312908	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  96-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for arthritis of the lumbosacral spine with herniated nucleus 
pulposus.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from September 1944 to March 
1947, from June 1947 to June 1949, from September 1949 to 
December 1952, and from August 1955 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran appealed the January 1996 rating decision to the 
Board, which issued a September 1997 decision denying an 
increased rating.  The veteran appealed the Board decision to 
the U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In a March 1999 Order, the Court vacated the Board 
decision and remanded the matter for additional action.  In 
September 1999, the Board remanded the case to the RO for 
additional development of evidence.  The RO found no 
entitlement to an increased rating on readjudication of the 
claim.  The case was returned to the Board, which issued a 
January 2001 decision again continuing the 40 percent 
disability rating.  The veteran appealed that decision to the 
Court.  In a February 2002 Order, the Court vacated the 
decision and remanded the case to the RO for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002) and Stegall v. West, 11 
Vet. App. 268 (1998).  In June 2002, the Board advised the 
veteran, through his representative, that there was 
additional time in which to supplement the record before the 
Board.  The August 2002 submission has been associated with 
the claims folder.  

In a January 2003 decision, the Board addressed numerous 
issues on appeal.  It notified the veteran that it was 
deferring action on the issue listed above pending additional 
development.  The matter is now ready for disposition.  
  



REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of 
entitlement to an increased rating for arthritis of the 
lumbosacral spine with herniated nucleus pulposus, listed 
above.  Specifically, a medical examination was accomplished 
in April 2003.  However, following completion of development 
but before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
(Court of Appeals) issued its decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  In that decision, the 
Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence when it was not considered 
by the Agency of Original Jurisdiction (AOJ) and when no 
waiver of AOJ consideration was obtained, which was 
inconsistent with the statute.  Because of this Court action, 
the Board has no jurisdiction to adjudicate this appeal prior 
to consideration of the new evidence by the RO.  A remand is 
required in order to accomplish RO consideration.

The Board also notes that it sent a letter to the veteran in 
November 2002 informing him of certain provisions of the 
VCAA, supra.  The Board sent the VCAA letter to the veteran 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
as the Court of Appeals decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, supra, invalidated 
that regulatory provision as well.  Therefore, on remand, the 
RO should take the necessary action to ensure VCAA 
compliance.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notice the veteran and his representative 
of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the claim and 
of what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  It 
should afford the applicable time to 
respond.  

2.  The RO should then readjudicate the 
claim for a disability rating greater 
than 40 percent for arthritis of the 
lumbosacral spine with herniated nucleus 
pulposus considering all the evidence of 
record, to include the report of the 
April 2003 VA examination and any 
evidence secured or submitted in response 
to VCAA notice.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with Disabled American Veterans v. 
Secretary of Veterans Affairs.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


